internal_revenue_service number info release date aug uilc cc psi 1-genin-138357-03 dear we are responding to your correspondence requesting relief for an effective taxable_year of for your s_corporation_election based on the facts as presented and your account history it appears that revproc_2003_43 applies to your situation and automatic relief will be granted for the effective date requested we have intervened on your behalf and requested that your account be updated if within the next days you fail to receive a confirmation letter from the ogden service_center acknowledging the new s_corporation acceptance date please contact our office at the telephone number provided in this letter we would like to introduce you to two free cd-roms developed by the irs to help educate small_business owners introduction to federal taxes for small_business self-employed and a virtual small_business workshop these items can be ordered by calling the website www irs gov smallbiz is also dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
